Third District Court of Appeal
                               State of Florida

                      Opinion filed December 22, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                              No. 3D21-713
                      Lower Tribunal No. 17-2596 CC
                           ________________


 Pro-Medics Therapy & Rehab Center LLC a/a/o Isel Suarez,
                                  Appellant,

                                     vs.

            United Automobile Insurance Company,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Lawrence
D. King, Judge.

      Stuart B. Yanofsky, P.A., and Stuart B. Yanofsky (Plantation), for
appellant.

     Michael J. Neimand, for appellee.


Before LOGUE, HENDON and LOBREE, JJ.

     LOGUE, J.
     Pro-Medics Therapy & Rehab Center LLC, as assignee of Isel Suarez,

appeals a final summary judgment in favor of United Automobile Insurance

Company determining that Suarez was not covered under the insurance

policy. Because Suarez qualifies as a co-insured, we reverse.

                               Background

     In this county court action, Pro-Medics sought to recover personal

injury protection benefits from United Auto for the medical services and

treatment rendered to Isel Suarez following a car accident in June 2012. Pro-

Medics alleged that there was an active insurance policy on the date of the

accident and that Suarez was listed either as an additional insured or a

named insured under the policy. United Auto denied that there was an active

insurance policy covering Suarez.

     United Auto moved for summary judgment asserting that Suarez was

not a resident relative of the named insured, Alberto Guerra, and that the

vehicle involved in the accident was neither listed on the policy nor owned

by Guerra. The summary judgment evidence included a copy of the policy

declarations page for the period from March 3, 2012 to March 3, 2013, which

listed Guerra as the “principal” and Suarez as “co-insured.” In a separate

endorsements page, Suarez also appeared listed as the spouse of Guerra.

The depositions of Guerra and Suarez in the record reveal that they were



                                     2
not married to each other and are in fact married to other persons but are

separated from their respective spouses.

     The trial court heard argument on February 5, 2021. United Auto

asserted that there was no coverage because Suarez was not a resident

relative of the named insured, and the vehicle involved in the accident was

not insured under the policy. Pro-Medics countered that the policy

declarations page listed Suarez as “co-insured” which was not defined in the

policy. The trial court granted United Auto’s motion in an unelaborated order

and entered final judgment in its favor. This appeal followed.

                                  Analysis

     Our review of a trial court’s entry of summary judgment is de novo.

Gonzalez v. Citizens Prop. Ins. Corp., 273 So. 3d 1031, 1035 (Fla. 3d DCA

2019). Similarly, “a question of insurance policy interpretation, which is a

question of law, is also subject to de novo review.” Barcelona Hotel, LLC v.

Nova Cas. Co., 57 So. 3d 228, 230–31 (Fla. 3d DCA 2011) (quoting Penzer

v. Transp. Ins. Co., 29 So. 3d 1000, 1005 (Fla. 2010)).

     The main issue in this appeal is whether Suarez is covered under the

subject insurance policy. We agree with United Auto that Suarez is not a




                                      3
“resident relative” as that term is defined in the policy.1 However, the

undisputed evidence shows that the declarations page includes Suarez as a

“co-insured” under the policy.

      “[I]n construing insurance policies, courts should read each policy as a

whole, endeavoring to give every provision its full meaning and operative

effect.” Auto-Owners Ins. Co. v. Anderson, 756 So. 2d 29, 34 (Fla. 2000).

“The failure to define a term involving coverage does not necessarily render

the term ambiguous. Instead, when an insurance coverage term is not

defined, the term should be given its plain and ordinary meaning.” Barcelona,

57 So. 3d at 230–31 (citing Swire Pac. Holdings, Inc. v. Zurich Ins. Co., 845

So. 2d 161, 166 (Fla. 2003)).

      Because the term “co-insured” is not defined in the policy at issue, we

must first ascertain its plain meaning. Id. at 231 (“The first step towards

discerning the plain meaning of the phrase is to ‘consult references that are

commonly relied upon to supply the accepted meaning of the words.’”


1
  Under the policy, “resident relative” means “a person related to the named
insured by blood, marriage or adoption” and “who resides with the named
insured.” It is undisputed that Suarez and Guerra resided together but are
not related by blood or marriage. The record also shows that Suarez and
Guerra went together to obtain the policy at issue and that they maintained
that the insurance agent understood they were not legally married. For
whatever reason, United Auto did not raise a concealment or fraud defense
during the litigation or void the policy after learning that Suarez and Guerra
were in fact not married to each other.

                                      4
(cleaned up) (quoting Penzer, 29 So. 3d at 1005)). Indeed, “in construing

terms appearing in insurance policies, Florida courts commonly adopt the

plain meaning of words contained in legal and non-legal dictionaries.” Id.

(citation omitted).

      The prefix “co-” generally means “together with” or “joint.” Bryan A.

Garner, Garner’s Dictionary of Legal Usage 166 (3d ed. 2011); see also

Black’s Law Dictionary 312 (10th ed. 2014) (defining the prefix “co-” as

“jointly or together with”). The term “insured” is generally defined as

“someone who is covered or protected by an insurance policy.” Black’s Law

Dictionary 928 (10th ed.). Thus, the term “co-insured” generally refers to a

person who is together with the insured who is covered by an insurance

policy. See, e.g., Transamerica Leasing, Inc. v. Inst. of London Underwriters,

267 F.3d 1303, 1307 (11th Cir. 2001) (“A coinsured party under an insurance

policy has all the rights afforded to the named assured and can recover under

the policy under its own right.”).

      Accordingly, Suarez’s inclusion as “co-insured” entitles her to coverage

under the policy. This interpretation of “co-insured” conforms to Florida’s

well-established precedent that “[i]nsurance policies must be construed

against the insurance company and in favor of the insured and insurance

coverage.” Bethel v. Sec. Nat’l Ins. Co., 949 So. 2d 219, 222–23 (Fla. 3d



                                      5
DCA 2006) (“When an insurer fails to define a term in the policy, the insurer

cannot take the position that there should be a narrow, restrictive

interpretation of the coverage provided.” (citing State Farm Fire & Cas. Co.

v. CTC Dev. Corp., 720 So. 2d 1072, 1076 (Fla. 1998))); see also Taurus

Holdings, Inc. v. U.S. Fid. and Guar. Co., 913 So. 2d 528, 532 (Fla. 2005)

(“Under Florida law, insurance contracts are construed according to their

plain meaning. Ambiguities are construed against the insurer and in favor of

coverage.”). Moreover, in the policy at issue, a “named insured” is defined

as “the person . . . named in the Declarations of the Policy.” Suarez is named

in the policy declarations page. Thus, under both the plain meaning of “co-

insured” and the policy’s definition of “named insured,” Suarez is covered

under the policy.

      In sum, under the plain meaning analysis of the term “co-insured” next

to the claimant’s name in the declarations page of the insurance policy, we

hold that Suarez was covered under the policy. Accordingly, we reverse the

final judgment for United Auto and remand for further proceedings consistent

with this opinion.

      Reversed and remanded.




                                      6